Citation Nr: 0524240	
Decision Date: 09/02/05    Archive Date: 09/13/05

DOCKET NO.  00-10 421	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for a left knee disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The veteran had active service from September 1956 to 
September 1958.

This appeal arises from a January 2000 rating decision of the 
New Orleans, Louisiana Regional Office (RO) which denied 
service connection for a left knee disorder.  The veteran's 
notice of disagreement (NOD) was received in March 2000.  The 
RO issued the statement of the case (SOC) in March 2000.  The 
veteran's substantive appeal was received in May 2000.

The veteran presented testimony at a video-conference hearing 
held at the RO before the undersigned Acting Veterans Law 
Judge in June 2003.  A copy of the hearing transcript is of 
record.

This case was previously before the Board in December 2003 at 
which time it was remanded for additional evidentiary 
development, which has since been undertaken.  


FINDINGS OF FACT

The evidence is at least in approximate balance on the 
question of whether the veteran has a currently manifested 
left knee disability as a result of a reported in-service 
left knee injury.


CONCLUSION OF LAW

Resolving reasonable doubt in favor of the veteran, a left 
knee disorder was incurred in service.  38 U.S.C.A. §§ 1131, 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim, in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

In the Mayfield case, the U.S. Court of Appeals for Veterans 
Claims addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty-to-notify (38 U.S.C.A. 
§ 5103(a)).  Considering the decisions of the Court in 
Pelegrini and Mayfield, the Board finds that the requirements 
of the VCAA have been satisfied in this matter, as discussed 
below. 

In Pelegrini, the Court held, in part, that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
the present case, the unfavorable AOJ decision that is the 
basis of this appeal was already decided and appealed prior 
to VCAA enactment.  The Court acknowledged in Pelegrini that 
where, as here, the § 5103(a) notice was not mandated at the 
time of the initial AOJ decision, the AOJ did not err in not 
providing such notice.  Rather, the appellant has the right 
to content-complying notice and proper subsequent VA process.  
Pelegrini, supra, at 120.

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notice was provided to the appellant after the 
initial adjudication, the appellant has not been prejudiced 
thereby.  The content of the notice provided to the appellant 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not 
only has the appellant been provided with every opportunity 
to submit evidence and argument in support of his claim and 
to respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  

In April 2001 and January 2004 letters implementing VA's duty 
to notify and to assist, the RO informed the veteran of the 
steps that had been undertaken with respect to evidentiary 
development of his claim, and what the veteran's own 
responsibilities were in accord with the duty to assist.  The 
April 2001 letter provided full notice as to the VCAA's 
provisions, the January 2004 letter included the statement, 
"It's your responsibility to make sure that we receive all 
requested records that aren't in the possession of a Federal 
department or agency."  (Italics in original)  In addition, 
the veteran was advised by virtue of a January 2000 rating 
decision and a detailed March 2000 Statement of the Case 
(SOC), of the pertinent law and what the evidence must show 
in order to substantiate the claim.  All such notices 
provided by VA must be read in the context of prior, 
relatively contemporaneous communications from the agency of 
original jurisdiction.  Mayfield, supra, at 125. 

The Board concludes that the notifications received by the 
veteran adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
veteran relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  

In summary, the RO has taken all necessary steps to both 
notify the veteran of the evidence needed to substantiate the 
claim and to assist him in developing relevant evidence.  In 
this regard, the case was remanded by the Board in December 
2003 to assure that all available evidence was requested for 
the record.  Supplemental SOCs were provided in October 2002 
and March 2005.  Accordingly, the Board finds that no 
prejudice will result from an adjudication of this matter.  
Rather, remanding this case again to the RO for further VCAA 
development would result only in additional delay, with no 
benefit to the veteran.  The Court has held that such remands 
are to be avoided.  See Winters v. West, 12 Vet. App. 203 
(1999) (en banc), vacated on other grounds sub nom. Winters 
v. Gober, 219 F.3d 1375 (Fed. Cir. 2000); Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  In fact, the Court has stated, 
"The VCAA is a reason to remand many, many claims, but it is 
not an excuse to remand all claims."  Livesay v. Principi, 
15 Vet. App. 165, 178 (2001) (en banc).

The Board notes, in addition, that a substantial body of 
evidence was developed with respect to the veteran's claim.  
VA and private medical records have been secured for the 
file, and recent VA examinations were conducted in 2005.  For 
its part, VA has done everything reasonably possible to 
assist the veteran, and no further action is necessary to 
meet the requirements of the VCAA and the applicable 
regulatory changes published to implement that statute.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2004).  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
held that a veteran need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail.  The Court has also stated, "It is clear 
that to deny a claim on its merits, the evidence must 
preponderate against the claim."  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert.

II.  Factual Background

In April 1999, the veteran filed his original claim for a 
left knee disorder.  It appears that attempts were made to 
obtain the veteran's medical records form several sources, 
all of which were unsuccessful.  It appears that SGO's and 
sick/morning reports were also sought, but that this search 
yielded no records.  In May 1999 correspondence from the RO 
to the veteran, the RO notified the veteran that his service 
medical records were unavailable and were believed to have 
been destroyed in a file several years ago.  The veteran was 
asked to submit any service medical records in his possession 
or to submit or identify any additional pertinent evidence.

On a request for information form dated in May 1999, the 
veteran indicated that he was treated for a torn ligament of 
the left knee from July to November 1957 while stationed in 
Panama.  Another request for service medical records was made 
in October 1999.  The file contains a memorandum dated in 
December 1999 which indicated that requests had been made to 
the service department and all other possible sources for the 
veteran's military records, but that no records had been 
received.  In December 1999, the RO issued correspondence to 
the veteran again requesting that he forward any military 
records or identify or present any evidence pertinent to his 
claim.

In a January 2000 rating decision, the RO denied service 
connection for a left knee disorder.  The veteran filed an 
NOD in March 2000, indicating that he underwent left knee 
surgery in Panama in approximately October 1957 and 
requesting that SGO records be searched.  In March 2000, the 
RO issued correspondence to the veteran and his 
representative informing them that SGO records in conjunction 
with the veteran's assignment in Panama at Coco Sola in 1957 
had already been searched with a negative result.

The veteran presented testimony at a hearing held at the RO 
in June 2000.  He testified that he served in the US Army 
from September 1956 to September 1958 and was stationed in 
the canal zone from March 1957 forward at Fort Colby (as it 
appears in the hearing transcript).  The veteran testified 
that in September 1957 he sustained a left knee injury during 
PT training and was operated on at Fort Colby or at a 
neighboring Air Force base in Coco Sola in October 1957.  He 
stated that he was hospitalized for 3 weeks and then returned 
to duty as a medic.  The veteran could not recall if he was 
treated for knee problems between 1958 and 1988, but 
indicated that Dr. W., a private doctor, treated him in 1988.  

VA medical records dated in 1999 and 2000 are of record.  A 
March 2000 record documents a finding of degenerative 
ostoearthritic changes of both knees, more prominent on the 
left.  

The RO requested the medical records of Dr. W. in June 2001.  
Medical records of Dr. W. dated from 1994 to November 1999 
were received for the record.  Records dated in 1995 mention 
that the veteran was involved in an accident, apparently 
resulting in back problems, and had trouble walking.  There 
was no indication of any left knee treatment.

A second request for SGO records was made in July 2001.  A 
negative reply was received in October 2002.

The record contains a private medical report of Dr. M. dated 
in August 2003 indicating that the veteran had been under his 
care since July 2003.  The report stated that the veteran had 
severe degenerative joint disease of the left knee which 
occurred as a result of an injury sustained in 1957 while 
serving in the US Army, which required surgery (medial 
meniscectomy).  Medical records of Dr. M. dated in July 2003 
are also of record.

The veteran presented testimony at a hearing held before the 
undersigned in June 2003.  The veteran testified that after 
injuring his knee in 1957, it was operated on at Coco Sola 
Air Force Base in Panama.  The veteran complained of daily 
left knee pain and occasional giving way.  He indicated that 
his first post-service treatment after leaving service in 
1958 occurred in the 1980's or 1990's.  

A VA examination of the joints was conducted in January 2005, 
and at that time, the claims folder was not reviewed.  It was 
noted that he suffered a left knee injury in 1957 which 
required a medial meniscectomy.  In 1999, he began having 
knee problems again.  X-ray films revealed minimal 
degenerative joint disease in the medial compartment and the 
diagnosis indicated that his was secondary to service-
connected medial meniscal surgery.  

In February 2005, a second VA examination with the same VA 
examiner was conducted and the claims folder was reviewed.  
At that time, a diagnosis of minimal degenerative joint 
disease in the medial compartment of the knee was made.  The 
examiner opined that it was likely that the degenerative 
joint disease found was related to the injury that the 
veteran suffered while on active duty and the surgery 
performed on the left knee.  

III.  Pertinent Law and Regulations

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303.  In order to prevail on the issue of 
service connection on the merits, there must be medical 
evidence of (1) a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in- service disease 
or injury and the present disease or injury.  Hickson v. 
West, 12 Vet. App. 247, 253 (1999).

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Federal Circuit has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.

IV.  Analysis

In this case, the veteran's service medical records are not 
on file and are presumed to be unavailable possibly due to 
fire.  The Court has held that in cases where records once in 
the hands of the government are lost, the Board has a 
heightened obligation to explain its findings and conclusions 
and to consider carefully the benefit-of-the-doubt rule.  See 
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The 
Board's analysis of the veteran's claim has been undertaken 
with this heightened duty in mind.  The case law does not, 
however, lower the legal standard for proving a claim for 
service connection but rather increases the Board's 
obligation to evaluate and discuss in its decision all of the 
evidence that may be favorable to the veteran.  See Russo v. 
Brown, 9 Vet. App. 46 (1996).

The veteran asserts that his currently claimed disorder of 
the left knee was incurred during service (September 1957) 
and required surgery (October 1957) therein.  As there are no 
service medical records available, there is no objective way 
to verify the veteran's reported military history.  The 
unavailability of the service medical records is in no way 
the fault of the veteran, and their absence will not be 
construed against him.  Therefore, inasmuch as the veteran 
has given a consistent military history as shown in medical 
records and two hearing transcripts, and granting the veteran 
the regulatory benefit of doubt, Board will accept this 
account as fact.  See 38 C.F.R. § 3.102 (2004).

The evidence reflects that the veteran has a current disorder 
of the left knee, diagnosed in January and February 2005 
based on X-ray films, as minimal degenerative joint disease.  

Significantly, based on the veteran's reported military 
history of having injured the left knee in service requiring 
surgery (which has been accepted by the Board as a credible 
account), the record contains two medical opinions 
etiologically linking the veteran's currently diagnosed 
degenerative joint disease to the reported injury in service.  
Specifically, both Dr. M. in August 2003 and the VA examiner 
in February 2005 rendered such opinions.  The record contains 
no competent medical opinions to the contrary.  Thus, without 
finding error in the RO's action, the Board will exercise its 
discretion to find that the evidence is at least in relative 
equipoise and conclude that the claim may be granted.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

ORDER

Service connection for a left knee disorder is granted.



	                        
____________________________________________
	J. Andrew Ahlberg
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


